NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the FederaI Circuit
THE MEDI CINES COMPANY,
Pla,intiff-Appellee, 4
V.
DAVID J. KAPPOS, UNDERSECRETARY OF
COMMERCE FOR INTELLECTUAL PROPER_TY
AND DIRECTOR, UNITED STATES PATENT AND
TRADEMARK OFFICE, UNITED STATES PATENT
AND TRADEMARK OFFICE, MARGARET A.
HAMBURG, COMMISSIONER,
UNITED STATES FOOD AND DRUG
ADMINISTRATION, UNITED STATES FOOD AND
DRUG ADMINISTRATION,
KATHLEEN SEBELIUS, SECRETARY OF HEALTH
AND HUMAN SERVICES, AND DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
Defendan,ts-Appellees,
V.
APP PHARMACEUTICALS, LLC,
M0vant-Appellant.
2010-1534

MEDICINES CO V. KAPPOS 2
Appeal from the United States District Court for the
Eastern District of Virginia in case no. 10-CV-0286,
Senior Judge Claude M. Hi1ton.
ON MOTION
ORDER
PLlVA lnc. moves without opposition for leave to file a
brief amicus curiae in support of the movant-appe]lant.
PLlVA HRVATSKA d.o.o. moves without opposition for
leave to file a substitute amicus brief. Separately, The
Medicines Cornpany (MDCO) moves for a 30-day exten-
sion of time, until May 18, 2011 to file its brief. APP
Pharmaceuticals, LLC opposes. MDCO replies.
A motion for leave to file a brief amicus curiae is un-
necessary if unopposed or if the brief is Hled on consent.
Fed. Cir. R. 29(c).
Upon consideration thereof,
IT ls 0RDERED TI1AT:
(1) PLlVA lnc.’s motion for leave to file a brief amicus
curiae is denied as moot PLIVA HRVATSKA's motions
are denied as unnecessary PLIVA HRVATSKA's brief
amicus curiae is accepted for filing
(2) MDCO’s motion for an extension of time is
granted
FOR THE CoURT
APR 05 2011
/s/ J an H0rbaly
Date J an Horbaly
Clerk
FI L
l.s. coua'r oFYPEA1.s FoR
ms FEoERAL c1Rcun
APR 05 2011
.|AN iWRBAL'(
C|.EfI(

3
cc.
S
Peter D. Keisler, Esq.
Michael D. Shumsky, Esq.
Emily A. Evans, Esq.
Jeanne E. Davidson, Esq.
MEDICINES CO V. KAPPOS